Citation Nr: 0839722	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease.

2.  Entitlement to service connection for left knee 
degenerative joint disease, secondary to service-connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefit sought.

In February 2008, the veteran offered testimony before the 
undersigned at a Board hearing at the Seattle RO.  A 
transcript of the hearing is in the file.

The issue of entitlement to service connection for left knee 
degenerative joint disease, secondary to a left ankle 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current left knee degenerative joint disease is 
not etiologically related to service.


CONCLUSION OF LAW

Left knee degenerative joint disease was not incurred in or 
aggravated by active duty service, and arthritis of the left 
knee may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 7105; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in February 2004 and June 2006 of the information and 
evidence needed to substantiate and complete a claim.  VA did 
fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision in question.  Specifically, 
VA did not inform the veteran of how disability evaluations 
and effective dates are assigned until June 2006.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran's claim 
has been readjudicated twice since June 2006-in June 2007 
and August 2008 supplemental statements of the case.  The 
veteran has had the opportunity to fully participate in the 
adjudication of his claim.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording a VA examination.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran was diagnosed with a post-traumatic internal 
derangement with lateral collateral ligament laxity and 
degenerative arthritis of the left knee at a May 2004 VA 
examination.  This is the first diagnosis of a left knee 
disability in the record.  The Board finds that this 
qualifies as a current disability.

The Board also finds however, that the record preponderates 
against the claim that the appellant incurred a left knee 
injury in service.  His service medical records show that in 
October 1974, the veteran was seen at an Army orthopedic 
clinic on a walk-in, emergency basis for a left ankle injury.  
The veteran is currently service connected for residuals of 
this injury.  The veteran asserts that this accident also 
caused his left knee injury.  The x-rays showed a possible 
avulsion from the tip of the fibula, although the examiner 
later noted that it was probably not an avulsion.  The 
veteran was put in a short leg walking cast (SLWC) for four 
weeks.  There is, however, no medical evidence that the 
veteran sustained any knee injury at that time or at any time 
in-service.  The veteran claims that in an attempt to 
stabilize his ankle and knee, he was placed in a full leg 
cast to the upper thigh for four months, and after that, the 
full cast was removed and replaced with a walking cast for 
approximately eight weeks supported by crutches and a cane.  
See October 2004 Notice of Disagreement.  

The service records do not support this statement.  The 
orthopedic record clearly states that the veteran was put in 
a SLWC for four weeks.  While the veteran's cast was changed 
on one occasion in October 1974 there is no evidence that his 
left leg was placed in a full length cast, or that he wore a 
cast for the six months described.  Contrary to the veteran's 
assertions, the record preponderates against the claim that 
he incurred a left knee injury at the same time as his left 
ankle injury as the orthopedic record does not contain any 
left knee complaints from the veteran.

The only indication in the veteran's record that he had any 
knee problems during service was at his separation 
examination, where there is a notation of "left knee gave 
way x1."  The notation was based upon the veteran's own 
statements, as the veteran was asked to check boxes for 
corresponding medical issues he believed he had incurred 
during service.  The examiner at the separation examination 
inquired about the positive check marks the veteran had made, 
and he noted details specified by the veteran.  The record 
does not corroborate any claim that the veteran's knee gave 
out in-service.  Even assuming, but not agreeing, that the 
veteran's knee did give out in-service, this would not 
qualify as a disability incurred during service.  Indeed, 
examination of the appellant's lower extremities at 
separation showed that they were clinically normal.

The first medical record indicating any post-service evidence 
of a knee disability appeared in May 2004-27 years following 
separation.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology.  This 
weighs heavily against the claim.  Maxon v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Additionally, due to the long gap 
between the veteran's claim that his knee gave way and a 
diagnosis of a current disability, the veteran's one-time, 
in-service knee problem, if it occurred at all, was acute and 
transitory in nature.

The veteran has offered no competent evidence, that is based 
on consideration of all the evidence, that links his current 
left knee disability to service.  The VA examination in May 
2004 did not contain a nexus opinion.  In November 2006, the 
veteran had an orthopedic examination at a VA inpatient 
clinic.  

In March 2008, the physician was asked by VA to review his 
November 2006 examination notes and provide a nexus opinion.  
Neither the November 2006 examination nor the March 2008 
addendum constituted a full compensation examination.  
Significantly, there is no indication that the veteran's 
claims file was ever reviewed by the physician.  There is an 
indication that the veteran provided an oral history of his 
left knee disability in November 2006, and the physician 
worked off his "memory" of the veteran's history when 
writing the addendum.  

The physician was asked to answer the following questions: 
(1) whether the left knee was injured by a fall that also 
injured the left ankle; and (2) whether his knee problem 
examined in November 2006 appeared to be due to an old 
injury.  The physician reviewed his report from November 2006 
and provided the following opinions: (1) "My memory of the 
history is that there was a knee injury at the time of the 
ankle injury.  Therefore I would say it is more likely than 
not that the left knee problem happened with a fall which 
also injured left ankle;" and (2) "The answer [as to 
whether the veteran's left knee problem appears to be due to 
an old injury] is yes.  It is more likely than not that the 
problem that I saw him for was due to an old injury."  The 
Board finds this opinion carries no probative weight.

There is no indication in this examination report of the 
basis for this opinion; it appears that this opinion was 
mainly based on the veteran's reported history of his knee 
disability.  The examiner did not explain why he found the 
relationship despite the fact that a left knee disorder was 
never diagnosed in-service.  In fact, there was no indication 
in the examiner reviewed the claims folder.  The Board may 
not, of course, disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  The Board is not, however, bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet.App. 177 (1993); Swann 
v. Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458 (1993); Guimond v. Brown, 6 Vet.App. 69 (1993).

The service medical records do not contain any evidence that 
the veteran injured his left knee when he injured his ankle.  
There is no evidence of a knee disorder in-service, or for 
more than two decades postservice.  As these factors were not 
discussed in the March 2008 opinion this opinion is of de 
minimus probative value.

The physician also addressed whether the veteran's problem 
appeared to be due to an old injury.  The physician answered 
yes, but again fails to give any basis for his opinion.  The 
failure of the physician to provide a basis for his opinion 
affects the weight and credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Finally, while there is evidence that the appellant did 
sustain a left knee injury at some time in his life there is 
no evidence that the injury was incurred while he served on 
active duty.  

As stated earlier, the service medical records do not show 
that he injured his knee in-service, to include at the time 
of his 1975 ankle injury.  There were no complaints of or 
treatment for knee pain during this time.  Contrary to the 
veteran's statements that he wore a full leg cast after his 
injury, the evidence only shows hat he was fitted with a 
SLWC.  Furthermore, there are no medical records pertaining 
to a knee problem that have been identified or submitted by 
the veteran for 27 years following service.  Without evidence 
of injury to his left knee in service, the record 
preponderates against his claim.

The Board has given consideration to the veteran's statements 
of the causation of his disability.  Medical evidence is 
required to establish a medical diagnosis; lay assertions of 
medical status do not constitute competent medical evidence 
for this purpose.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, without evidence of a left knee 
injury in service and a competent nexus opinion relating the 
veteran's current knee disability to service, the claim is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left knee degenerative 
joint disease is denied.


REMAND

At the Board hearing the veteran noted that his left knee may 
have been aggravated by his service-connected left ankle 
disability.  See Board hearing transcript, p. 16.  As this 
theory of entitlement must be addressed the Board has 
jurisdiction over this question.  

As noted above, the veteran is currently service connected 
for residuals of a left ankle injury and evaluated at a 20 
percent rating.

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The physician writing the March 2008 addendum was directed to 
address whether the veteran's left knee problem was 
aggravated by a left ankle problem.  While the physician 
answered in the affirmative, because he was never afforded an 
opportunity to review the claims file, the opinion is of de 
minimus probative value.  Still, unlike the claim for service 
connection on a direct basis which cannot be granted in the 
absence of any in-service pathology or any postservice 
pathology for decades, the March 2008 opinion does trigger 
the need for VA to conduct an examination to determine 
whether secondary service connection is in order.   

Therefore, the case is REMANDED for the following action:

1.  The RO should invite the veteran to 
submit or identify any additional evidence 
in support of his claim that his service 
connected left ankle disorder caused or 
aggravated his left knee disorder.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by an 
orthopedist.  The orthopedist must examine 
the veteran and all pertinent records, 
including any newly-submitted evidence, to 
determine the nature and etiology of any 
left knee disability.  The veteran's 
claims folder MUST be provided to the 
examiner for review, including any newly-
obtained evidence.  Following the 
examination the physician must provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50/50 chance) that a left knee disability 
has been caused and/or aggravated by the 
veteran's service-connected left ankle 
disability.  If so, the examiner must 
address the extent to which the veteran's 
left knee disability has been aggravated 
by the left ankle disability and to what 
extent the veteran's left knee disability 
has been affected by non-service connected 
elements.  The orthopedist is to provide a 
full rationale for his or her opinion, 
including addressing evidence in the 
claims file and the use of sound medical 
principles.  If the orthopedist cannot 
offer an opinion without resorting to 
speculation, he or she must so state, and 
explain why speculation is required to 
reach the opinion offered.

3.  The AMC is to notify the veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO should review the physician's 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the examination report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


